PER CURIAM:
Javon Antwan Moore pled guilty to one count of distributing crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and one count of possessing firearms in furtherance of a drug trafficking crime and carrying those firearms during and in relation to that drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A), and was sentenced to 120 months’ imprisonment. Brenda G. Bryn, appointed counsel for Moore in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Moore’s conviction and resulting sentence are AFFIRMED.